Title: To James Madison from Anthony Charles Cazenove, 12 August 1814
From: Cazenove, Anthony Charles
To: Madison, James


        
          Sir
          Alexandria Augt. 12th. 1814
        
        I have the honor to inform you that Mess. Dupont Bauduy & Co. have authorised me to give the following prices for Merino Wool in the rough 
        
          
            For full Blood
            $1.25
          
          
            ⅞ do.
             1.12½
          
          
            ¾ do.
             1.
          
          
            & ½ do.
              .87½
          
        
        These Gentlemen observe that they except from these prices some flocks which have been imported of so indifferent a quality that the full blood is no better than the ordinary half blood, which half blood they are not desirous to purchase, unless it bore but a small proportion of a parcel of finer qualities. It is possible they intended to say 75 instead of 87½ cents for ½ blood, as they appear to deduct ⅛ of a dollar for every ⅛ of common blood in the animal.
        Should you be satisfied with these prices, I shall be happy to purchase what you may have to dispose of, but if quite immaterial would prefer its not being sent to me for 3 or 4 weeks, being on the point of leaving home, & will be absent that time. I am very respectfully Sir your most obedt. Serv.
        
          Ant Chs. Cazenove
        
      